Citation Nr: 1432760	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  09-21 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Fields, Counsel







INTRODUCTION

The Veteran had active service from November 1957 to January 1979.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas.  The case was remanded in December 2012. 


FINDING OF FACT

The Veteran has diagnosed prostate cancer, status post surgery with residuals; and he is presumed to have been exposed to herbicides (Agent Orange) during service.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer are met.  38 U.S.C.A. §§ 1116, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his prostate cancer is due to Agent Orange exposure during active service.  He reports being in the Republic of Vietnam, namely Saigon or the Tan Son Nhat airport, for several hours in April 1970, while en route from Thailand to the Philippines via temporary duty (TDY) orders.  Attempts by VA and the Veteran to contact multiple records repositories in an attempt to verify such service were unsuccessful, as no unit records or historical information were located.  

Nevertheless, the Veteran submitted TDY orders for April 1970 showing a flight from Thailand to the Philippines.  In October 2012, he provided specific routing information for this journey showing several stops, including in Vietnam.  A December 2012 letter from the National Personnel Records Center (NPRC) indicates that travel vouchers and TDY orders were not included in the record but would be given directly to the traveler at that time.  August 2012 correspondence from a fellow service-member whose duties included routing such flights in 1970, indicates that a possible route from Thailand to the Philippines would have stopped in Vietnam.  This individual also indicated that flight manifests would be needed to know the specific route taken in the Veteran's case, and any such information had likely been destroyed.  A June 1973 map of Southeast Asia ports and channels shows a route between Thailand and the Philippines with a stop in Saigon.

The above lay evidence is competent and credible, and there is no directly contradictory evidence.  Therefore, the Board resolves doubt in the Veteran's favor and finds that he stopped in Vietnam while on active duty in April 1970.  See 38 U.S.C.A. § 5107; 38 C.F.R. 3.102.  He is presumed to have been exposed to herbicides during such service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Moreover, in a November 2013 letter, the Veteran's 1970 military supervisor stated that his duties as a financial management analyst at the Nakhon Phanom Royal Thai Air Force Base would occasionally take him to the perimeter of the base.  This would also establish presumptive herbicide exposure.  See VA Adjudication Procedures Manual, M21-1MR, Part IV, Subpart ii, 2.C.10.q. 

In sum, the evidence establishes presumptive herbicide exposure in service.  Prostate cancer is eligible for presumptive service connection based on such exposure.  See 38 C.F.R. § 3.309(e).  The criteria for service connection are met.


ORDER

Service connection for prostate cancer is granted.


____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


